United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-3275
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Southern District of Iowa.
Ernest Alphonzo Wilcox,                  *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: October 6, 2005
                                 Filed: October 27, 2005
                                  ___________

Before ARNOLD, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Ernest Alphonzo Wilcox appeals the sentence the district court1 imposed
following his guilty plea to bank robbery, in violation of 18 U.S.C. § 2113(a). On
appeal, Wilcox argues that the district court erred in not granting him a downward
departure under U.S.S.G. § 5K2.12 (coercion and duress), and in not treating two
March 8, 1988 state second-degree theft convictions, for which Wilcox received
concurrent 5-year prison terms, as a single prior conviction for purposes of calculating
his criminal history score.

      1
        The Honorable Harold D. Vietor, United States District Judge for the Southern
District of Iowa.
      We conclude that the district court’s discretionary decision to deny Wilcox’s
downward-departure request is unreviewable, see United States v. Mohr, 407 F.3d
898, 902 (8th Cir. 2005), and that the district court did not err in concluding that
Wilcox’s two theft convictions were not related, see U.S.S.G. § 4A1.2(a)(2),
comment. (n.3); United States v. Newsome, 409 F.3d 996, 998-99 (8th Cir. 2005)
(standard of review), petition for cert. filed, (U.S. Sept. 6, 2005) (No. 05-6240).

      Accordingly, we affirm.
                     ______________________________




                                        -2-